Citation Nr: 1008677	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
PTSD had not been received.  

In February 2007, the Veteran testified at a hearing 
conducted before the undersigned Veterans Law Judge (VLJ) at 
the Board in Washington, D.C.  A copy of the transcript of 
that hearing is of record.  

In December 2007, the Board determined that such new and 
material evidence had, in fact, been received.  Accordingly, 
the Board reopened the Veteran's PTSD claim and remanded the 
de novo issue of entitlement to service connection for this 
disability to the RO, through the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary 
development.  

Subsequently, upon receipt of the case, the Board, in July 
2009, once again remanded the Veteran's PTSD claim for 
further development.  The actions requested therein were 
completed and the case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The Veteran has received a diagnosis of PTSD.  

2.  The Veteran did not serve in combat during his active 
duty.  

3.  The Veteran's claimed in-service stressors [which include 
fear of being subjected to enemy attacks when his ship shot 
at Vietnamese land targets, docked in Vietnamese ports to 
pick up supplies, or assisted pilots who had crashed their 
planes onto carriers] are not corroborated by supporting 
evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an October 2009 letter notified the 
Veteran of the criteria for establishing his claim for 
service connection.  This document also informed him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); and Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In addition, the letter 
notified the Veteran of the type of evidence necessary to 
establish a rating and an effective date.  See 
Dingess/Hartman, 19 Vet. App. at 488.  

The Board acknowledges that the October 2009 letter was 
issued after the initial adjudication and denial of this 
issue.  In any event, however, the timing defect was cured by 
the RO's subsequent re-adjudication of this issue and 
issuance of an SSOC in December 2009.  Pelegrini II.  See 
also Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain service treatment and personnel 
records as well as reports of relevant post-service 
treatment.  In February 2007, the Veteran testified at a 
hearing conducted before the undersigned VLJ at the Board in 
Washington, D.C.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination relevant to this service connection claim.  
Importantly, however, as the Board will explain in the 
following decision, the Veteran has not received any 
combat-related medals or awards, and his purported in-service 
stressors are not of such specificity as to be capable of 
corroboration by the appropriate agency.  The Board must 
conclude, therefore, that the Veteran did not serve in combat 
during his active duty and that his purported in-service 
stressors are not corroborated by supporting evidence.  Thus, 
a remand to accord the agency of original jurisdiction an 
opportunity to schedule the Veteran for a relevant VA 
examination to determine whether his currently-diagnosed PTSD 
is the result of his unsubstantiated in-service stressors is 
not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § (4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Indeed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim for service connection for 
PTSD, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between him 
and VA in obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument and 
lay evidence.  Therefore, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication of this appeal or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of the 
service connection claim adjudicated herein.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issue adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to this claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2009).  

Post-service medical evidence of record-including most 
recently a November 2008 VA outpatient mental status 
evaluation-include diagnoses of PTSD.  Thus, and based on 
this evidentiary posture, the Board finds that the first 
requirement for the grant of service connection for PTSD has 
been met.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, available service personnel records 
indicate that the Veteran had over three years of sea service 
aboard the USS Theodore E. Chandler.  He served aboard this 
vessel when it sailed in Vietnamese waters during the 
following time periods:  October 23, 1969 to November 20, 
1969; December 9, 1969 to January 17, 1970; December 28, 
1970; December 31, 1970 to January 31, 1971; February 9, 1971 
to February 25, 1971; March 7, 1971 to April 2, 1971; and 
April 17, 1971 to April 23, 1971.  Some of these time periods 
included operations in the combat zone of Vietnam.  [In 
particular, available deck logs indicate that the USS 
Theodore E. Chandler steamed along the coast of Vietnam and, 
in so doing, fired on various land targets on multiple 
occasions between November 1969 and January 1970.]  

Significantly, however, neither these deck logs, nor any 
other available service personnel records, reflect that the 
ship itself was fired upon-or that anyone aboard the vessel 
was injured by the firing activities originating therefrom.  
Indeed, available service personnel records are negative for 
any personal engagement (of the Veteran) in combat; award of 
any decoration, medal, or badge indicative of involvement in 
combat; or receipt of wounds as a result of action with enemy 
forces.  

Accordingly, the Veteran's statements alone are not 
sufficient to establish the occurrence of the claimed 
stressor(s), and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  Thus, 
the primary issue in the present case is whether the 
Veteran's reported in-service stressors can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented as well as the 
credibility of the evidence contained in the instant record.  

Here, the Veteran acknowledges that, during his service 
aboard the USS Theodore E. Chandler off the coast of the 
Republic of Vietnam, he did the crew's and officers' laundry 
and also ran the ship's store (including ordering supplies).  
During operations when the ship fired upon Vietnamese land 
targets, however, he maintains that he loaded projectiles 
into the barrel to be fired, worked in the magazine where 
ammunition was stored, and stood watch on the main deck (both 
armed and unarmed).  He described fear of being subjected to 
enemy attacks when his ship shot at the Vietnamese land 
targets or docked in Vietnamese ports to pick up supplies or 
when his ship assisted pilots who had crashed their planes 
onto carriers.  

Significantly, however, as previously discussed herein, none 
of the available service personnel records indicate that, 
while firing at land targets, the USS Theodore E. Chandler 
itself was fired upon-or that any one aboard the vessel was 
injured by the firing activities originating therefrom.  
Also, these documents do not confirm that, while the Veteran 
was stationed aboard the USS Theodore E. Chandler, the ship 
assisted two downed pilots.  In this regard, the Board notes 
that, in a February 2009 letter, the National Archives and 
Records Administration concluded that no additional deck logs 
are available.  

Indeed, at the February 2007 hearing, the Veteran admitted 
that, because he was below deck during most of these 
operations, he was unable to tell whether the ship's fire was 
ever returned by enemy forces.  In fact, the Veteran 
testified that, during the shooting operations, no one was 
allowed on deck.   

Also, the Veteran explained that, "[m]ost of the time, . . . 
[they] did not pull in [to any of the Vietnamese ports."  
Even when the ship pulled into a port, the Veteran admitted 
that they "didn't get off our ship."  Rather, he maintains 
that, while in port, he was close enough (on deck) to hear 
men on land crying and hollering and to see tracer fire but 
was unable to identify the people who were crying and 
hollering.  

Of particular importance to the Board in this matter is the 
fact that, throughout the current appeal-including at the 
hearing conducted before the undersigned VLJ, the Veteran was 
asked to provide more specific details of his purported 
in-service stressors.  Unfortunately, the Veteran was unable 
to recall more specific details concerning his purported 
stressors (including the approximate dates, locations, and 
names of the carriers of these accidents).    

The Board understands that the Veteran has difficulty 
discussing traumatic events.  Unfortunately, without specific 
information regarding his purported in-service stressors-
including the approximate time (month and year) and place of 
these events, the Board agrees that any attempt to verify 
them would be futile.  

Further, as the Veteran has not served in combat, his 
statements alone are not sufficient to establish the 
occurrence of his claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Available evidence of record does not support the 
Veteran's purported in-service stressors.  He has been unable 
to provide more specific information of his purported 
in-service stressors such that they could be verified.  The 
Board must conclude, therefore, that the Veteran's claimed 
in-service stressors have not been corroborated.  

Accordingly, consideration of the third requirement for a 
grant of service connection for PTSD (concerning the 
existence of medical evidence of a link between current 
symptomatology and the claimed in-service stressor) is not 
necessary.  38 C.F.R. § 3.304(f) (2008).  See also, Reonal 
v. Brown, 5 Vet. App. 458 (1993) (in which the Court 
stipulated that a medical opinion based on an inaccurate 
factual premise is not probative).  The preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

In reaching this decision, the Board acknowledges that 
medical evidence of record includes diagnoses of a recurrent 
major depressive disorder, depression, and a dysthymic 
disorder.  Significantly, however, the claims folder contains 
no competent evidence of an association between any of these 
disabilities and the Veteran's active duty.  Indeed, in a May 
2003 rating action, the RO denied service connection for a 
psychiatric disability other than PTSD-to include 
depression.  The Veteran did not initiate an appeal of that 
aspect of the issue pertaining to service connection for a 
psychiatric disability other than PTSD.  The Board concludes, 
therefore, that no further action with regard to the matter 
of service connection for a psychiatric disability other than 
PTSD is warranted at this time.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Service connection for PTSD is denied.  



____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


